COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Chikevia Rena Roberts v. The State of Texas

Appellate case number:    01-12-00723-CR
                          01-12-00724-CR
                          01-12-00725-CR

Trial court case number: 1305295, 1305843, & 1305927

Trial court:              337th District Court of Harris County

        Appellant’s counsel has filed an Anders brief and motions to withdraw from the above-
captioned appeals. Appellant’s counsel is retained. The procedural safeguards provided in
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967) are not applicable to an appellant who
is represented by a retained attorney. Nguyen v. State, 11 S.W.3d 376, 379 (Tex. App.—Houston
[14th Dist.] 2000, no pet.). Only an appointed counsel in a criminal appeal is required to file an
Anders brief if counsel determines that the appeal is without merit and is frivolous; retained
counsel is not required to do so. See Knotts v. State, 31 S.W.3d 821, 822 (Tex. App.—Houston
[1st Dist.] 2000, order); Nguyen, 11 S.W.3d at 378. A retained attorney, upon determining that
an appeal is frivolous, must so inform this Court and seek leave to withdraw by filing a motion
complying with Rule 6.5. See Knotts, 31 S.W.3d at 822; Nyuyen, 11 S.W.3d at 378. Rule 6.5
requires that the motion include a list of current deadlines and settings, the party’s name and last
known address and telephone number, a statement that a copy of the motion was delivered to the
party, and a statement that the party was notified in writing of the right to object to the motion.
See TEX. R. APP. P. 6.5(a)(1)-(4). Appellant’s counsel must also certify to the Court that
appellant has been notified that she may exercise either (1) her right to retain other counsel, or
(2) her right to move for an extension of time to file a pro se brief. See Knotts, 31 S.W.3d at 822.

        Counsel’s motions to withdraw from these appeals do not contain any of the information
required by Rule 6.5, nor do they contain a certification that appellant has been notified that she
may exercise either (1) her right to retain other counsel, or (2) her right to move for an extension
of time to file a pro se brief. Accordingly, we STRIKE the briefs filed by appellant’s counsel
and deny counsel’s motions to withdraw. Counsel is hereby ORDERED to file briefs on the
merits or compliant motions to withdraw within 15 days of the date of this order.

       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually    Acting for the Court


Date: April 24, 2013